LEAR, Judge.
This is an appeal from a default judgment.
On June 14, 1967, plaintiff filed suit for $14,451.51 allegedly owed on open account. Defendant was personally served on the same date. Subsequently, on June 26, 1967, defendant paid $10,840.88 on the account, leaving a balance of $3,610.63. On January 18, 1968, plaintiff entered a preliminary default against the defendant, which default was confirmed and judgment rendered and signed on January 26, 1968. On February 8, 1968, defendant moved for and was granted a suspensive appeal.
Defendant does not complain of any error in the judgment and does not deny the indebtedness, his only argument being that defendant was “under the impression” that no action would be taken on the suit.
On this basis, appellant asks that we remand the case to the District Court for trial.
There being no errors assigned to the proceeding in the trial court, we find no basis for such relief.
Affirmed.